SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and hereby is AFFIRMED.
Defendants timely appeal from an amended judgment of the United States District Court for the Western District of New York entered on October 2, 2001 pursuant to a jury verdict in favor of plaintiff on her Equal Pay Act claim. Defendants also appeal from an order entered on September 30, 2001 denying their motion for judgment as a matter of law pursuant to Federal Rule of Civil Procedure 50(b) and their motion for a new trial pursuant to Federal Rule of Civil Procedure 59.
Because we discern no error on the part of the District Court, the October 2, 2001 amended judgment and September 30, 2001 order of the District Court are hereby AFFIRMED.